[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On March 30, 1992, the court, Pellegrino, J., denied plaintiff's motion for summary judgment, #112, without prejudice. Plaintiff contends that the primary reason for the court's denial was that the affidavit of John P. Karle, Executive Vice President of J. C. Higgins Company, Inc., demonstrated that there were genuine issues of material fact.
Plaintiff has renewed his motion for summary judgment, #115, CT Page 7592 based on the testimony of John P. Karle and James F. Higgins which was given at their depositions on May 7, 1992. Plaintiff suggests that the responses given in the two depositions reveal that Karle made significant "misstatements of fact" in his affidavit.
In the instant matter, any discrepancies between the facts stated in Karle's affidavit and the aforementioned depositions suggest that there remains genuine issues of material fact. Accordingly, the plaintiff's motion for summary judgment is denied.
Howard F. Zoarski, Judge